PER CURIAM.
This is an appeal from judgments entered in four cases which were consolidated for trial by approved stipulation. The Act of June 20, 1936, 49 Stat. 1542, as amended by the Act of May 19, 1937, 50 Stat. 188, 25 U.S.C.A. § 412a, declared that certain designated “homesteads” previously purchased out of trust or restricted funds of Indians and held subject to restrictions against alienation except with the approval of the Secretary of the Interior were instrumentalities of the Federal Government and nontaxable until otherwise directed. The County of Thurston assessed taxes for 1936 and subsequent years contrary to the provisions of the Act and taxes were paid by the Indians. The United States sued the County and its officials connected with the assessment and collection of taxes in the four cases on complaints containing twenty-two counts for recovery of the taxes paid and for injunctive relief. The judgments granted the United States relief substantially as prayed and were entered in accordance with the opinion handed down by the trial court which is reported in United States v. Thurston County, D. C., 54 F.Supp. 201. On this appeal the briefs and oral arguments have clearly and fully presented to this court the serious and important questions involved in the case and have cited the relevant and controlling decisions of the Supreme Court and subordinate courts. This Court has carefully examined the record and considered the assignments of error, the contentions and the citations and has concluded that the proceedings and judgments disclose no error prejudicial to appellants. It is found that the opinion of the trial court as filed and reported sets forth the issues accurately and this Court is in accord with the trial court’s decision upon each of such issues and with the reasoning upon which decision was rested. As it appears to this Court that the authorities cited, discussed and followed by the trial court are controlling and sustain the trial court’s conclusions, this Court has determined that no beneficial purpose can be served by restatement and cumulative discussion here. The appeal presents no meritorious contentions additional to those considered, discussed and correctly passed on by the trial court. The judgments appealed from are accordingly
Affirmed.